Citation Nr: 1025753	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for the residuals of a right ankle injury and, 
if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right knee disability 
to include degenerative osteoarthritis and a tear of the medial 
meniscus.

3.  Entitlement to service connection for a right leg condition 
to include as being secondary to a right knee and/or ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
December 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of January 2004 and November 2004 of the 
New Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran filed a timely notice of 
disagreement in January 2004 with respect to the January 2004 
decision insofar as it determined that new and material evidence 
had not been presented to reopen the right ankle issue. 

The three issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied entitlement 
to service connection for the residuals of an injury of the 
ankle.  The appellant was notified of that decision along with 
his appellate rights, but he did not appeal the determination and 
thus the decision became final.

2.  The evidence received since the February 2002 RO decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
appellant's claim involving the residuals of an injury of the 
right ankle.  



CONCLUSIONS OF LAW

1.  The RO's February 2002 decision denying entitlement to 
service connection for the residuals of a right ankle injury is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals of a 
right ankle injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claim 
involving the residuals of a right ankle disability.  As such, 
the Board remands this issue to the RO/AMC for further 
development and no discussion of VA's duty to notify and assist 
is necessary.

The record reflects that the agency of original jurisdiction 
(AOJ) (the RO) previously decided that the evidence did not 
support the appellant's claim for entitlement to service 
connection for the residuals of a right ankle injury.  The RO 
made this determination in a rating decision that was issued on 
February 4, 2002.  Following that decision, the appellant was 
notified of that action but he did not appeal said action.  Thus, 
that determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 
(2009).  

In July 2003, the appellant submitted a statement to the RO 
asking that his claim for service connection for a right ankle 
injury be reopened.  To support his claim, he submitted written 
statements, a "buddy" statement, and private medical records.  
Despite these submissions, the RO concluded that the appellant 
had not presented new and material evidence and thus, denied the 
appellant's claim.  The appellant was notified of this action and 
he has appealed to the Board for review.  

In cases such as this one where the claim to reopen is filed on 
or after August 29, 2001, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. 
§ 3.156(a) (2009), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining whether 
a case should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A review of the record reveals that when the RO originally denied 
the appellant's claim, it based its decision on the appellant's 
claim for benefits and his service treatment records.  The basis 
for the denial was that the service treatment records failed to 
show that the appellant suffered from the claimed injury and 
because a current right ankle condition was not shown by the 
evidence.  Since then, the appellant has submitted written 
statements from himself describing how he injured his ankle while 
in the Republic of Vietnam, a statement from a "buddy" who 
remembered the appellant being injured, and a July 2004 VA 
medical record showing a diagnosis of posttraumatic 
osteoarthritis of the right ankle.  

This evidence is new.  It was not of record prior to February 
2002.  This evidence is material because it does possibly 
substantiate previously unestablished facts.  The evidence does 
suggest that the appellant now has a disability that may possibly 
be related to an injury the appellant suffered from while he was 
in Vietnam.  This evidence is not cumulative and has not been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is material because it 
does relate to a previously unestablished fact necessary to 
substantiate the claim.  Thus, in accordance with Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. 
Shinseki, 2009 WL 3236281 (Vet. App.), the Board concludes that 
the appellant has submitted evidence that is new and material, 
and the issue involving service connection for the residuals of 
an injury to the right ankle is reopened.  


ORDER

New and material evidence has been received to reopen the claim 
for entitlement to service connection for the residuals of an 
injury of the right ankle; to this extent, the appeal is granted.


REMAND

As a result of the Board's above action, that of reopening the 
appellant's claim, VA has a duty to develop the appellant's claim 
prior to the issuance of a decision on the merits of the claim.  
A review of the claims folder indicates that the RO has not 
obtained an opinion as to whether the claimed disorder began in 
service or was the result of an inservice injury.  Hence, the 
claim will be remanded for the purpose of obtaining examination 
of the appellant for the purpose of obtaining an etiological 
opinion with the examiner having the benefit of being able to 
review all of the appellant's medical records in connection with 
the examination.

With respect to the other two issues on appeal, that of 
entitlement to service connection for a right knee disability to 
include as being secondary to a right ankle disability and a 
right leg condition, the Board finds that these issues are 
inextricably intertwined with the issue of entitlement to service 
connection for the residuals of a right ankle injury.  As such, 
they must be considered together and a decision by the Board on 
these two issues at this point would be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Indeed, the Board observes that if service 
connection was established for the right ankle condition, service 
connection on a secondary basis might also be established for the 
remaining two claimed disabilities.  

Finally, the Board notes that the record indicates that the 
appellant has received disability benefits from the Social 
Security Administration (SSA).  The Court has held that VA must 
obtain Social Security Administration decisions and records which 
may have a bearing on the appellant's claims.  Waddell v. Brown, 
5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, 
the Court has found that, "[i]n the context of the duty to 
assist in obtaining records, the relevance of the documents 
cannot be known with certainty before they are obtained."  Hyatt 
v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the 
appellant has claimed that he is in receipt of SSA disability 
benefits; he has not been specific as why SSA is providing SSA 
benefits nor has he indicated what disabilities entitle him to 
SSA payments.  In keeping with the Board's duty to assist the 
appellant with his claim, the claim must also be remanded so that 
the SSA decision and medical records may be obtained and 
incorporated into the claims file.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).

The case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the appellant 
and ask that he furnish signed 
authorizations for release to the VA of all 
medical health care providers who have 
treated the appellant for the three claimed 
disorders for the time period extending 
from 1970 to 2002.  Copies of the medical 
records should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for these 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  The AMC/RO should also request all 
documents pertaining to any award of 
benefits to the appellant from the Social 
Security Administration (SSA), and 
specifically request a copy of the decision 
awarding any benefits and copies of the 
medical records, upon which the SSA based 
its decision.

3.  The appellant should be afforded an 
orthopedic examination to determine the 
nature, extent, onset and etiology of any 
right ankle, right leg, and right knee 
disability found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.

The examiner should opine as to whether the 
appellant now suffers from any disability 
of the right ankle, right leg, and right 
knee, and if so, whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that a current disability is 
related to service, to include but not 
limited to an injury that occurred while he 
was moving fuel drums in Vietnam.  If the 
examiner determines that the right knee and 
the right leg disabilities are not related 
to service, then he or she should opine as 
to whether any currently diagnosed right 
knee and right leg disabilities are at 
least as likely as not due to OR aggravated 
(i.e., permanently worsened) by the right 
ankle disability.  In accomplishing these 
taskings, the appropriate examiner should 
consider the appellant's reports of 
continuity of symptoms since service.  The 
rationale for all opinions expressed should 
be provided in a legible report.

4.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his accredited 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


